Case 19-20020 Document 44 Filed in TXSB on 01/28/19 Page 1 of 5
Case 19-20020 Document 44 Filed in TXSB on 01/28/19 Page 2 of 5
Case 19-20020 Document 44 Filed in TXSB on 01/28/19 Page 3 of 5




                      EXHIBIT 1
                               Case 19-20020 Document 44 Filed in TXSB on 01/28/19 Page 4 of 5
                                                              Sam Kane Beef Processors, LLC
                                                                     Exhibit Pages

Page # : 1 of 2                                                                                                        01/23/2019 06:55:43 PM
000025P001-1412S-001              000030P001-1412S-001                      000027P001-1412S-001         000023P001-1412S-001
AMIGO'S BEEF CATTLE               BAR G FEEDYARD                            CAL-TEX FEED YARD            CARRIZO FEEDERS
4806 AVE C                        PO BOX 1797                               381 CR 373                   PO BOX 6
CORPUS CHRISTI TX 78410           HEREFORD TX 79405                         TRENT TX 79561               CARRIZO SPRINGS TX 78834




000019P001-1412S-001              000012P001-1412S-001                      000022P001-1412S-001         000014P002-1412S-001
CITY OF CORPUS CHRISTI            CLEVELAND TERRAZAS PLLC                   GATEWAY CATTLE CO            GORDIAN GROUP
PO BOX 9259                       KEVIN J TERRAZAS                          PO BOX 269                   ANDREW H GERN, LIAM D. AHEARN
CORPUS CHRISTI TX 78469-9257      ALFREDO FERNANDEZ                         KNIPPA TX 78870              HADLEY H CHU
                                  4611 BEE CAVE RD STE 306B
                                  AUSTIN TX 78746



000026P001-1412S-001              000033P001-1412S-001                      000005P001-1412S-001         000028P001-1412S-001
GRAHAM LAND AND CATTLE            IMMEL FEED YARD                           INTERNAL REVENUE SVC         JB HUNT TRANSPORT, INC
3772 S HIGHWAY 183                PO BOX 191                                PO BOX 7346                  PO BOX 847977
GONZALES TX 78629                 FREDRICKSBURG TX 79624                    PHILADELPHIA PA 19101-7346   DALLAS TX 75284-7977




000034P001-1412S-001              000018P001-1412S-001                      000016P001-1412S-001         000007P001-1412S-001
LIVE OAK FEEDYARD                 LUBBOCK FEEDERS                           LUCKEY CUSTOM FEEDLOT        MARQUETTE TRANSPORTATION
2230 E US HIGHWAY 57              105 N MAIN                                PO BOX 1150                  KEITH M AURZADA
BATESVILLE TX 78829               WICHITA KS 67202                          DEVINE TX 78016              BRYAN CAVE LEIGHTON PAISNER
                                                                                                         JP MORGAN CHASE TOWER
                                                                                                         2200 ROSS AVE STE 3300
                                                                                                         DALLAS TX 75201-7965


000008P001-1412S-001              000021P001-1412S-001                      000031P001-1412S-001         000024P001-1412S-001
MARQUETTE TRANSPORTATION          MCDONALD BAR 6                            MGM CATTLE CO                MORALES FEEDLOT
CHRISTOPHER FISHER                10119 COUNTY RD 531                       PO BOX 40                    480 PR 7621
BRYAN CAVE LEIGHTON PAISNER       MATHIS TX 78368                           KINGSBURY TX 78638           DEVINE TX 78016
ONE KANSAS CITY PL
1200 MAIN ST STE 3800
KANSAS CITY MO 64105-2122


000002P001-1412S-001              000009P001-1412S-001                      000010P001-1412S-001         000011P001-1412S-001
OFFICE OF THE US TRUSTEE          RABO AGRIFINANCE, LLC                     RABO AGRIFINANCE, LLC        RABO AGRIFINANCE, LLC
HECTOR DURAN                                                                MICHAEL R JOHNSON            THOMAS C RINEY AND
515 RUSK AVE STE 3516                                                       RAY QUINNEY AND NEBEKER PC   W HEATH HENDRICKS
HOUSTON TX 77002                                                            36 S STATE ST STE 1400       RINEY MAYFIELD LLP
                                                                            SALT LAKE CITY UT 84111      320 S POLK ST STE 600
                                                                                                         AMARILLO TX 79101


000017P001-1412S-001              000020P001-1412S-001                      000032P001-1412S-001         000029P001-1412S-001
RUNNELLS PETERES FEEDYARDS        SANTA FE FEEDERS                          STARR FEEDYARD               TEXANA FEEDERS
ALFREDO FERNANDEZ                 8097 S HIGHWAY 281                        144 STARR FEEDYARD RD        3493 FM 539
1444 FM 1665                      ENCINO TX 78353                           RIO GRANDE CITY TX 78582     FLORESVILLE TX 78114
QUEMADO TX 78877
                              Case 19-20020 Document 44 Filed in TXSB on 01/28/19 Page 5 of 5
                                                                Sam Kane Beef Processors, LLC
                                                                       Exhibit Pages

Page # : 2 of 2                                                                                                               01/23/2019 06:55:43 PM
000013P001-1412S-001               000015P001-1412S-001                       000006P001-1412S-001               000003P001-1412S-001
TEXAS CATTLE FEEDERS ASSOC         TEXAS CATTLE FEEDERS ASSOC                 TEXAS CATTLE FEEDERS ASSOCIATION   TEXAS COMPTROLLER
DAVID L LEBAS                      CRAIG A STOKES ESQ                         5501 I-40 WEST                     PO BOX 149348
NAMAN HOWELL SMITH AND LEE         STOKES LAW OFFICE LLP                      AMARILLO TX 79106                  AUSTIN TX 78714-9348
8310 N CAPITAL OF TEXAS HWY        3330 OAKWELL CT STE 225
STE 490                            SAN ANTONIO TX 78218
AUSTIN TX 78731


000001P001-1412S-001               000004P001-1412S-001
UNITED STATES ATTORNEY             US DEPT OF AGRICULTURE
SOUTHERN DISTRICT OF TEXAS         CHAD W COWAN
1100 LOUISIANA ST STE 2300         US ATTORNEYâ€™S OFFICE
HOUSTON TX 77002                   1000 LOUISIANA STE 2300
                                   HOUSTON TX 77002




         Records Printed :    34
